



DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
THIS AGREEMENT, dated as of the ____ day of ______, _____, is by and between
Raymond James Financial, Inc., a Florida corporation (the “Company”), and
_____________________ (the “Indemnitee”).
WHEREAS, the Indemnitee is currently serving in one or more capacities as a
director or officer of the Company or, at the request of, for the convenience
of, or to represent the interests of, the Company, as a director, officer,
employee, fiduciary, trustee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other entity or enterprise and, as
such, is performing a valuable service to or on behalf of the Company;
WHEREAS, the Company and the Indemnitee recognize the continued heightened risk
of litigation and other claims being asserted in today’s environment against
directors and officers of publicly-traded companies;
WHEREAS, the Company has determined that preserving and enhancing its ability to
retain and attract as directors and officers the most capable persons available
is in the best interests of the Company and its shareholders;
WHEREAS, the Company does not want capable persons available to serve as
directors and/or officers of the Company to be dissuaded from serving in such
roles due to concerns related to the continued heightened corporate litigation
that has subjected directors and/or officers of publicly-traded companies to
litigation risks and expenses;
WHEREAS, the Florida Business Corporation Act, including without limitation
Section 607.0850 thereof (the “FBCA”) empowers the Company to indemnify any
person who is or was serving as a representative of the Company, or who is or
was serving at the request of the Company, as a representative of another
corporation or enterprise;
WHEREAS, the FBCA and the Amended and Restated By-laws of the Company (the
“By-laws”) expressly provide that the indemnification provisions set forth in
the FBCA and the By-laws, respectively, are not exclusive and thereby
contemplate that contracts may be entered into between the Company and members
of the Company’s Board of Directors, officers and other persons with respect to
indemnification;
WHEREAS, the Company desires to provide the Indemnitee with specific contractual
assurances of the Indemnitee’s rights to indemnification against litigation
risks and expenses and to the advancement of expenses (regardless of, among
other things, any amendment to the Restated Articles of Incorporation of the
Company (the “Articles”) or the By-laws, or any change in the ownership of the
Company or the composition of its Board of Directors);
WHEREAS, the Company and the Indemnitee desire to enter into this Agreement in
order to induce the Indemnitee to continue to serve the Company and in
consideration for such continued service, and for the Indemnitee to rely upon
the rights afforded under this Agreement in continuing to serve, or act on
behalf of, the Company; and
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification, advancement of expenses and any other rights provided to, or
for the benefit of, the Indemnitee by the Articles, the By-laws, the FBCA or
other applicable law and any resolutions adopted pursuant thereto and shall not
be deemed a substitute thereof, nor to diminish or abrogate any rights of the
Indemnitee thereunder;
NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the Company and the Indemnitee agree as follows:
1.    Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:
 
 
(a)
Agreement: means this Indemnification Agreement, as amended from time to time
hereafter in accordance with its terms.

 


1



--------------------------------------------------------------------------------




 
(b)
Board of Directors: means the Board of Directors of the Company.

 
 
(c)
A Change in Control shall be deemed to have occurred upon any of the following
events:

(i)    A merger, recapitalization, consolidation, or other similar transaction
to which the Company is a party, unless securities representing at least 50% of
the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Company’s outstanding voting securities immediately
before the transaction;
(ii)    A sale, transfer or disposition of all or substantially all of the
Company’s assets, unless securities representing at least 50% of the combined
voting power of the then-outstanding securities of the entity acquiring the
Company’s assets or parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;
(iii)    A merger, recapitalization, consolidation or other transaction to which
the Company is a party or the sale, transfer or other disposition of all or
substantially all of the Company’s assets if, in any such case, the members of
the Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof; or
(iv)    During any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors ceases for any reason to be composed of
individuals either (i) who were members of the Board of Directors on the first
day of such period, (ii) whose election or nomination to the Board of Directors
was approved by individuals referred to in clause (i) of this paragraph
constituting at the time of such election or nomination at least a majority of
the Board of Directors, or (iii) whose election or nomination to the Board of
Directors was approved by individuals referred to in clauses (i) and (ii) of
this paragraph constituting at the time of such election or nomination at least
a majority of the Board of Directors.
 
 
(d)
Exchange Act: means the Securities Exchange Act of 1934, as amended.

 
 
(e)
Expenses: means all direct and indirect expenses, including fees and expenses of
attorneys, fees and expenses of accountants, court costs, transcript costs, fees
and expenses of experts, witness fees and expenses, travel expenses, printing
and binding costs, telephone charges, delivery service fees, the premium,
security for, and other costs relating to any bond (including cost bonds,
appraisal bonds, or their equivalents), together with all other disbursements or
expenses incurred in connection with (i) the investigation, preparation,
prosecution, defense, settlement, mediation, arbitration and appeal of a
Proceeding (as defined below), (ii) serving as an actual or prospective witness,
or preparing to be a witness in a Proceeding, or other participation in, or
other preparation for, any Proceeding, or otherwise being asked to participate
in or respond to any discovery related to a Proceeding, (iii) any compulsory
interviews or depositions related to a Proceeding, (iv) any non-compulsory
interviews or depositions related to a Proceeding, subject to the person
receiving advance written approval by the Company to participate in such
interviews or depositions, (v) responding to, or objecting to, a request to
provide discovery in any Proceeding, and (vi) establishing or enforcing a right
to indemnification under this Agreement, the By-laws, the Articles, the FBCA,
other applicable law or otherwise. Expenses shall also include any federal,
state, local and foreign taxes imposed on such person as a result of the actual
or deemed receipt of any payments under this Agreement.



2



--------------------------------------------------------------------------------




 
 
(f)
Indemnifiable Event: means any event or occurrence, whether occurring before, on
or after the date of this Agreement, related to or arising out of the fact that
the Indemnitee is or was serving in an Official Capacity (as defined below), or
by reason of an action or inaction by the Indemnitee in any such Official
Capacity, whether the basis of such Proceeding is an alleged action in an
Official Capacity or in any other capacity while serving in an Official Capacity
and whether or not serving in any Official Capacity at the time any Losses are
incurred for which indemnity or Expense Advance (as defined below) can be
provided under this Agreement.

 
 
(g)
Independent Counsel: means a law firm, a member of a law firm, or an independent
practitioner, that is experienced in matters of Florida corporate law and
neither currently is, nor in the five (5) years previous to its selection has
been, retained to represent (i) the Company or the Indemnitee in any matter
material to either such party (other than with respect to indemnification
matters concerning the Indemnitee under this Agreement, the By-laws, the
Articles, the FBCA, other applicable law or otherwise, or of other indemnified
parties under similar indemnification agreements, constituent documents, the
FBCA, other applicable law or otherwise) or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any Person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s rights under this Agreement. The
Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above.

 
 
(h)
Losses: means all direct and indirect Expenses, losses, liabilities, damages,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes assessed on a person with respect to an employee benefit plan, and amounts
paid or payable in connection with any judgment, award or settlement, including
any interest, assessments, and any federal, state, local or foreign taxes
imposed as a result of the actual or deemed receipt of any indemnification or
expense advancement payments hereunder.
 
 
 
 
(i)
Official Capacity: means any and all past, present or future service by the
Indemnitee as a director, officer, employee or agent of the Company or, serving
at the request of the Company as a director, officer, employee, fiduciary,
trustee, agent or other representative of an Other Enterprise (as defined
below).

 
 
(j)
Other Enterprise: means another corporation, partnership, limited liability
company, joint venture, trust, bank, association or other enterprise, whether
for profit or not-for-profit, including, but not limited to, any subsidiaries or
affiliates of the Company, any entities formed by the Company and any employee
benefit plans maintained or sponsored by the Company.

 
 
(k)
Person: means any individual, corporation (profit or not-for-profit), firm,
partnership, joint venture, limited liability company, estate, trust, business
association, organization, governmental entity or other entity.

 


3



--------------------------------------------------------------------------------




 
(l)
Proceeding: means any threatened, asserted, pending or completed claim, action,
suit, investigation (including any internal investigation), inquiry, hearing,
mediation, arbitration, other alternative dispute mechanism or any other
proceeding, whether civil, criminal, administrative, regulatory, arbitrative,
legislative, investigative or otherwise and whether formal or informal, or any
appeal of any kind therefrom, including an action initiated by the Indemnitee to
enforce the Indemnitee’s rights to indemnification or Expense Advance (as
defined below) under this Agreement or any provision of the Articles, the
By-laws, the FBCA or other applicable law, and whether instituted by or in the
right of the Company, a governmental agency, the Board of Directors, any
authorized committee thereof, a class of the Company’s security holders or any
other party, and whether made pursuant to federal, state or other law, or any
inquiry, hearing or investigation (including any internal investigation),
whether formal or informal, whether instituted by or in the right of the
Company, a governmental agency, the Board of Directors, any committee thereof, a
class of the Company’s security holders, or any other party that the Indemnitee
believes might lead to the institution of any such proceeding.

 
 
(m)
Serving at the Request of the Company: means any service to an Other Enterprise
by the Indemnitee at the request of, for the convenience of, or to represent the
interests of, the Company or any subsidiary or affiliate of the Company. For the
purposes of this Agreement, the Indemnitee’s service to an Other Enterprise
shall be presumed to constitute serving at the request of the Company, unless it
is conclusively determined to the contrary by a majority vote of the directors
of the Company then in office, excluding from such vote any interested director.
With respect to such determination, it shall not be necessary for the Indemnitee
to show any actual or prior request by the Company or its Board of Directors for
such service to an Other Enterprise.

 
2.    Agreement to Indemnify; Advancement of Expenses.
(a)    Indemnification. Except as provided in Section 2(c) below, in the event
that the Indemnitee was, is or becomes subject to, a party to or witness or
other participant in, or is threatened to be made subject to, a party to or
witness or other participant in, a Proceeding arising by reason of (or arising
in part out of) an Indemnifiable Event, including, but not limited to,
Proceedings brought by or in the right of the Company, Proceedings brought by
third parties, and Proceedings in which the Indemnitee is solely a witness, the
Company shall indemnify the Indemnitee, or cause such the Indemnitee to be
indemnified, to the fullest extent permitted by the FBCA, as the same exists now
or as it may be hereinafter amended, but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than the FBCA permitted the Company to provide prior to
such amendment, against any and all Losses actually and reasonably incurred by
the Indemnitee or on his or her behalf in connection with such Proceedings. If,
in regard to any such Losses, (i) the Indemnitee shall be entitled to
indemnification pursuant to Section 2(h) or Section 4, (ii) no determination
with respect to the Indemnitee’s entitlement to indemnification is legally
required as a condition to indemnification of the Indemnitee hereunder, or
(iii) the Indemnitee has been determined pursuant to Section 2(e) to be entitled
to indemnification hereunder, then payments of such Losses shall be made as soon
as practicable but in any event no later than thirty (30) calendar days after
the later of (A) the date on which written demand is presented to the Company
pursuant to Section 2(d) or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) of this Section 2(a) is
satisfied.
(b)    Advancement of Expenses. Expenses incurred, or reasonably anticipated to
be incurred, by or on behalf of the Indemnitee in connection with any Proceeding
arising by reason of (or arising in part out of) an Indemnifiable Event shall be
paid by the Company in advance of the final disposition of such Proceeding
(“Expense Advance”). Except as provided in the following sentence, the Company
shall promptly pay the amount of such Expenses to the Indemnitee, but in no
event shall such payment be made later than ten (10) business days after the
receipt by the Company of a written statement or statements from the Indemnitee
requesting such advance or advances pursuant to this Section 2(b), together with
a reasonable accounting of such Expenses. The right to Expense Advance shall not
apply to any Proceeding against an officer, director or other agent of the
Company brought by the Company and approved by a majority vote of the members of
the Board of Directors then in office, excluding from such vote any interested
director, which in good faith alleges willful misappropriation of corporate
assets by such officer, director or other agent,


4



--------------------------------------------------------------------------------




wrongful disclosure of confidential information, or any other willful and
deliberate breach in bad faith of such officer’s, director’s or other agent’s
duty to the Company or its shareholders. The obligation of the Company to make
an Expense Advance pursuant to this Section 2(b) shall be conditioned upon
delivery to the Company of an undertaking in writing by or on behalf of the
Indemnitee in which the Indemnitee undertakes and agrees to repay to the Company
any advances made pursuant to this Section 2(b) if and to the extent that it
shall ultimately be determined (in accordance with this Section 2 or by final
judicial determination from which there is no further right to appeal, as
applicable) that the Indemnitee is not entitled to be indemnified by the Company
for such amounts. The Company shall make the advances contemplated by
this Section 2(b) regardless of the Indemnitee’s financial ability to make
repayment, and regardless of whether indemnification of the Indemnitee by the
Company will ultimately be required. Any advances pursuant to this Section
2(b) shall be unsecured and interest-free. Except as expressly set forth in this
Section 2(b), the Company shall not impose on the Indemnitee additional
conditions to Expense Advance or require from the Indemnitee additional
undertakings regarding repayment. Advancements shall include any and all
reasonable Expenses incurred, or reasonably anticipated to be incurred, pursuing
an action to enforce the Indemnitee’s right of Expense Advance pursuant to this
Agreement or any provision of the Articles, the By-laws, the FBCA or other
applicable law, including Expenses incurred preparing and forwarding statements
to the Company to support the Expense Advances claimed pursuant to this
Agreement.
(c)    Indemnification Exclusions. Notwithstanding anything in this Agreement to
the contrary, the Indemnitee shall not be entitled to indemnification pursuant
to this Agreement:
(i) in connection with any Proceeding (or any part of any Proceeding) initiated
by the Indemnitee (which shall not be deemed to include counterclaims or
affirmative defenses), including any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee against the Company, any entity that the Company
controls, any of the directors, officers, or employees thereof, other
indemnitees or any third party, unless (A)  the Board of Directors, by an
affirmative vote of a majority of the members of the Board of Directors then in
office, excluding from such vote any interested director,, expressly authorized
the commencement of the Proceeding (or any part of the Proceeding), prior to the
commencement of such Proceeding, (B) it is a Proceeding referenced in
Section 2(f) or 3 below, (C) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under the FBCA or
other applicable law, or (D) as otherwise required by applicable law;
(ii) if a final adjudication by a court of competent jurisdiction from which
there is no further right to appeal determines that such indemnification is
prohibited by applicable law;
(iii) on account of any Proceeding for an accounting of profits made from the
purchase and sale (or sale and purchase) by the Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law; or
(iv) on account of any Proceeding for any reimbursement of the Company by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case (A) under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, as amended (the
“Sarbanes-Oxley Act”)), or (B) under any incentive compensation recoupment or
“clawback” policy of the Company in effect from time to time, or the payment to
the Company of profits arising from the purchase and sale by the Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act). 
Notwithstanding any other provision of this Agreement to the contrary, no
indemnification shall be provided hereunder to any such person if a final
adjudication by a court of competent jurisdiction adverse to the Indemnitee, and
from which there is no further right to appeal, establishes that (i) his or her
acts or omissions were committed in bad faith or were the result of active and
deliberate dishonesty and, in either case, such conduct was material to the
cause of action so adjudicated, (ii) he or she received an Improper Personal
Benefit (as defined below), or (iii) with respect to any criminal action or
proceeding, including, but not limited to, any violations of the U.S. federal
securities laws, he or she had reasonable cause to believe his or her conduct
was unlawful. “Improper Personal Benefit” shall mean a person’s receipt of a
personal gain in fact, in connection with such person’s service in an Official
Capacity, in the form of a financial profit, monies or other advantage not also
accruing to the benefit of the Company or to the shareholders


5



--------------------------------------------------------------------------------




generally and which is unrelated to his or her usual compensation by the Company
for serving as a director or officer, including, but not limited to: (1) the
diversion of a corporate opportunity, and (2) the use or communication of
confidential information relating to the Company or its business or affairs for
the purpose of generating a profit from trading in the Company’s securities or
providing a benefit to a third party, including, without the express written
consent of the Board of Directors, assisting a third party who is seeking to
change the composition of the Board of Directors, management of the Company or
the policies or strategic direction of the Company.
(d)    Request for Indemnification. To obtain indemnification under this
Agreement, the Indemnitee shall deliver to the Secretary, the General Counsel or
the Chairman of the Board of the Company a written request for indemnification,
including therein or therewith such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification
hereunder. The Secretary, General Counsel or Chairman of the Board of the
Company shall, promptly upon receipt of such a request for indemnification,
notify the Board of Directors in writing that the Indemnitee has requested
indemnification.
(e)    Determination of an Indemnitee’s Right to Indemnification. Upon written
request by the Indemnitee for indemnification pursuant to the first sentence of
Section 2(d), a determination, if required by applicable law, with respect to
the Indemnitee’s entitlement thereto shall be made in the specific case by one
of the following four methods: (i) by majority vote of a quorum consisting of
directors who are not parties to such Proceeding (“Disinterested Directors”),
(ii) if such a quorum of Disinterested Directors cannot be obtained, by majority
vote of a committee duly designated by the Board of Directors (all directors,
whether or not Disinterested Directors, may participate in such designation)
consisting solely of two or more Disinterested Directors, (iii) if such a
committee cannot be designated, by any Independent Counsel selected (A) by the
Board of Directors (as prescribed in clause (i) above), (B) by the committee of
the Board of Directors (as prescribed in clause (ii) above), or (C) if a quorum
of the Board of Directors cannot be obtained under clause (i) above and the
committee cannot be designated under clause (ii) above, by majority vote of the
full Board of Directors (in which directors who are parties to the Proceeding
may participate), in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee, or (iv) if such Independent Counsel
determination cannot be obtained, by majority vote of a quorum of shareholders
consisting of shareholders who are not parties to such Proceeding, or if no such
quorum is obtainable, by a majority vote of shareholders who are not parties to
such Proceeding, using such directors’, committee members’, Independent
Counsel’s or shareholders’, as the case may be, reasonable best efforts to make
such determination as promptly as is reasonably practicable under the
circumstances, as to whether the Indemnitee is entitled to be indemnified under
applicable law. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within thirty
(30) calendar days after such determination. The Indemnitee shall reasonably
cooperate with the Person or Persons making such determination with respect to
the Indemnitee’s entitlement to indemnification, including providing to such
Person or Persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) actually and reasonably incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold the Indemnitee harmless therefrom. Any determination by the Company that
the Indemnitee is entitled to indemnification (including by its directors,
committee members, shareholders or any Independent Counsel) shall be conclusive
and binding on the Company and the Indemnitee. The Company agrees that all costs
incurred by the Company in making the determination under this Section 2(e)
shall be borne solely by the Company, including, but not limited to, the costs
of legal counsel (including any Independent Counsel serving under this
Section 2(e)), proxy solicitations and judicial determinations.
(f)    Enforcement of Rights. If (x) the Company (including by its directors,
committee members, shareholders or any Independent Counsel) determines that the
Indemnitee is not entitled to be indemnified in whole or in part under
applicable law, (y) any amount of Losses is not paid in full by the Company
according to Section 2(a) after a determination is made pursuant to Section 2(e)
that the Indemnitee is entitled to be indemnified, or (z) any amount of Expense
Advance is not paid in full by the Company according to Section 2(b) after a
request and an undertaking pursuant to Section 2(b) have been received by the
Company, in each case, the Indemnitee shall have the right to commence
litigation in any court in the State of Florida having subject matter
jurisdiction thereof and in which


6



--------------------------------------------------------------------------------




venue is proper, either challenging any such prior determination, which shall
not be binding upon such court in said proceeding, or any aspect thereof
(including the legal or factual bases therefor), seeking to recover the unpaid
amount of Losses or Expense Advance, as applicable, and/or otherwise seeking to
enforce the Company’s obligations under this Agreement. The Company hereby
consents to service of process and to appear in any such proceeding. If the
Indemnitee commences legal proceedings in a court of competent jurisdiction to
secure a determination that the Indemnitee should be indemnified under
applicable law, any such judicial proceeding shall be conducted in all respects
as a de novo trial, on the merits, any prior determination that the Indemnitee
is not entitled to be indemnified under applicable law shall not be binding on
the court and shall not prejudice the Indemnitee in said proceeding, the
Indemnitee shall continue to be entitled to receive Expense Advance, and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advance, unless and until a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law. The
Company shall also be solely responsible for paying all costs incurred by it in
defending any Proceeding made pursuant to this Section 2(f) challenging its
determination or seeking its payment by the Company.
(g)    Binding Nature of a Determination. If a Determination shall have been
made pursuant to Section 2(e) that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to Section 2(f).
(h)    Effect of the Indemnitee Being Successful on the Merits. To the extent
that the Indemnitee has been successful on the merits or otherwise, either (i)
in defense of any Proceeding relating in whole or in part to an Indemnifiable
Event or in defense of any claim, issue or matter therein, including dismissal
with or without prejudice, or (ii) in prosecution of any Proceeding to enforce
the Company’s obligations under this Agreement pursuant to Section 2(f), the
Indemnitee shall be indemnified by the Company against all Losses actually and
reasonably incurred in connection therewith, notwithstanding an earlier
determination by the Company (including by its directors, committee members,
shareholders or any Independent Counsel) that the Indemnitee is not entitled to
indemnification under applicable law. For purposes of this Agreement, the term
“successful on the merits or otherwise” shall include, but not be limited to,
(i) any termination, withdrawal, or dismissal (with or without prejudice) of any
Proceeding against the Indemnitee without any express finding of liability or
guilt against the Indemnitee, (ii) the expiration of one-hundred twenty
(120) calendar days after the making of any claim or threat of a Proceeding
without the institution of the same and without any promise or payment made to
induce a settlement, and (iii) the settlement of any Proceeding pursuant to
which the Indemnitee is obligated to pay less than $100,000.
3.    Indemnification for Expenses of the Indemnitee in Enforcing Rights. To the
fullest extent allowable under the FBCA and other applicable law, the Company
shall also indemnify, or cause the indemnification of, the Indemnitee against
any and all Expenses and, if requested by the Indemnitee, shall advance such
Expenses to the Indemnitee subject to and in accordance with Sections 2(b) and
(f), which are actually and reasonably incurred by the Indemnitee in connection
with any Proceeding brought by the Indemnitee for (i) indemnification or an
Expense Advance by the Company under any provision of this Agreement, under any
other agreement that the Indemnitee is a party to, or under any provision of the
Articles, the By-laws, the FBCA or other applicable law now or hereafter in
effect, in each case, relating to the Indemnitee’s rights to indemnification or
Expense Advance, and/or (ii) recovery under any director’s and officer’s
liability or other insurance policies maintained by the Company, regardless of,
in the case of (i) or (ii), whether the Indemnitee ultimately is determined to
be entitled to such indemnification, Expense Advance or insurance recovery, as
the case may be. The Indemnitee shall be required to reimburse the Company in
the event that a final judicial determination is made that any such Proceeding
brought by the Indemnitee was frivolous or was not made in good faith.
 
4.    Partial Indemnity. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Losses in respect of a Proceeding relating in whole or in part to an
Indemnifiable Event but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion thereof to
which the Indemnitee is entitled hereunder.
5.    Burdens of Proof and Persuasion. In any judicial proceeding brought under
Section 2(f) above, the Company shall have the burden of proof and the burden of
persuasion to establish, by clear and convincing evidence, that the Indemnitee
is not entitled to indemnification or Expense Advance pursuant to this
Agreement.


7



--------------------------------------------------------------------------------




6.    Presumptions and Effect of Certain Proceedings.
(a)    In connection with any determination, pursuant to Section 2(e),
concerning the Indemnitee’s right to indemnification, the Person or Persons
making such determination shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 2(d) above, and, except where any required undertaking
under Section 2(b) has not been delivered to the Company, anyone seeking to
overcome this presumption shall have the burden of proof and burden of
persuasion, by clear and convincing evidence.
(b)    The Indemnitee shall be deemed to have met the applicable standard of
conduct and to be entitled to indemnification under the FBCA for any action or
omission to act undertaken (i) in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to the Indemnitee by the officers or employees
of the Company or any of its subsidiaries in the course of their duties, or by
committees of the Board of Directors, or by any other Person as to matters the
Indemnitee reasonably believes are within such other Person’s professional or
expert competence, or (ii) on behalf of the Company in furtherance of the
interests of the Company in good faith in reliance upon, and in accordance with,
the advice of legal counsel or accountants; provided, however that the
Indemnitee has no reasonable cause to believe that such legal counsel or
accountants were not selected with reasonable care by or on behalf of the
Company. In addition, the knowledge and/or actions, or failures to act, of any
director, officer, agent or employee of the Company or an Other Enterprise shall
not be imputed to the Indemnitee for purposes of determining the right to
indemnification or advancement of Expenses under this Agreement. Whether or not
the foregoing provisions of this Section 6(b) are satisfied, it shall in any
event be presumed that the Indemnitee has at all times acted in good faith and
in a manner the Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.
(c)    For purposes of this Agreement, the termination of any Proceeding by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.
7.    Failure to Act Not a Defense. Neither the failure of the Company
(including by its directors, committee members, shareholders or any Independent
Counsel) to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Company (including by its directors, committee members,
shareholders or any Independent Counsel) that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law, shall be a defense in any
action brought under Section 2(f) hereof to the Indemnitee’s claim for
indemnification or Expense Advance or create a presumption that the Indemnitee
has not met any particular standard of conduct or did not have any particular
belief.
8.    Access to Information. The Indemnitee shall be entitled to access such
information in the possession of the Company as may be reasonably necessary to
enforce the Indemnitee’s rights under this Agreement.
9.    Non-exclusivity, Etc. The rights of the Indemnitee hereunder to
indemnification and Expense Advance shall be in addition to, but not exclusive
of, any other rights the Indemnitee may have at any time under the By-laws or
the Articles, the FBCA, other applicable law, any insurance policy where the
Indemnitee is an insured thereunder or any other agreement, vote of shareholders
or directors (or a committee of directors), or otherwise, both as to actions in
the Indemnitee’s Official Capacity and as to actions in any other capacity. The
right to be indemnified or to receive advancement of Expenses under this
Agreement (i) is a contract right based upon good and valuable consideration,
pursuant to which the Indemnitee may sue to enforce, (ii) is, and is intended to
be, retroactive and shall be available as to events occurring prior to the date
of this Agreement, and (iii) shall continue after any rescission or restrictive
modification of this Agreement as to events occurring prior thereto.


8



--------------------------------------------------------------------------------




10.    Change in Applicable Law. To the extent that a change in the FBCA or the
interpretation thereof (whether by statute or judicial decision) permits broader
indemnification or advancement of Expenses than is provided under the terms of
the Articles, the By-laws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change in law. In the event of any change in the FBCA (whether
by statute or judicial decision) which narrows the right of a corporation
incorporated in the State of Florida to indemnify a member of its board of
directors, an officer, or other agent, such changes, to the extent not required
by applicable law to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.
 11.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Indemnitee as follows:
(a)    Authority. The Company has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Company.
(b)    Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.


12.    Maintenance of D&O Insurance.
(a)    The Company represents that it presently has in force and effect
directors’ and officers’ liability insurance covering the directors and certain
officers of the Company (“D&O Insurance”) as set forth on Annex A hereto (the
“Insurance Policies”). The Company further represents that the Indemnitee is
covered as an insured under the Insurance Policies.
(b)    The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to maintain a policy or
policies of insurance with reputable insurance companies providing D&O Insurance
and whether its D&O Insurance has the appropriate policy limits, retentions,
terms and breadth of coverage. Among other considerations, the Company will
weigh the costs of obtaining or maintaining such D&O Insurance coverage against
the protection afforded by such coverage. All decisions as to whether and to
what extent the Company maintains D&O Insurance shall be made by the Board of
Directors in its sole and absolute discretion.
(c)    In all policies of D&O Insurance, the Indemnitee shall, at all times, be
covered as an insured in such a manner as to provide the Indemnitee with the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors or officers, as applicable.
(d)    Notwithstanding the foregoing, except as provided in Section 12(b) and as
provided below in Section 12(f) in the event of a Change in Control, the Company
shall have no obligation pursuant to this Agreement to maintain D&O Insurance
coverage at least comparable to that provided by the Insurance Policies.
(e)    Promptly after (i) learning of facts and circumstances which may give
rise to a Proceeding, the Company shall notify its D&O Insurance carriers, if
such notice is required by the applicable insurance policies, and any other
insurance carrier providing applicable insurance coverage to the Company, of
such facts and circumstances, or (ii) receiving notice of a Proceeding, whether
from the Indemnitee, or otherwise, the Company shall give prompt notice to its
D&O Insurance carriers, and any other insurance carriers providing applicable
insurance coverage to the Company, in the case of each of (i) and (ii), in
accordance with the requirements of the respective insurance policies. The
Company shall, thereafter, take all necessary or appropriate action to cause
such insurance carriers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such Proceeding, in accordance with the terms of the applicable
insurance policies.
(f)    Prior to any Change in Control, the Company shall obtain a prepaid,
fully-earned and non-cancellable “tail” directors’ and officers’ liability
insurance policy in respect of acts or omissions occurring at or prior to the
Change


9



--------------------------------------------------------------------------------




in Control with a claims period of six (6) years from the effective date of the
Change in Control, covering the Indemnitee, to the extent that the Indemnitee is
covered by D&O Insurance immediately prior to the Change in Control, with the
coverage and amounts and containing terms and conditions that are not less
advantageous to the directors and officers of the Company and its subsidiaries
than those of the D&O Insurance in effect immediately prior to such Change in
Control. Any such tail policy may not be amended, modified, cancelled or revoked
after the Change in Control by the Company or any successor thereto in any
manner that is adverse to the Indemnitee.
13.    Covenant Not To Sue, Limitation of Actions and Release of Claims. To the
extent permitted by applicable law, no legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company (or any of
its subsidiaries) against the Indemnitee, the Indemnitee’s spouse, heirs,
executors, or personal or legal representatives, administrators or estate after
the expiration of two (2) years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within such two (2) year period; provided, however, that if any shorter period
of limitations is otherwise applicable to any such cause of action such shorter
period shall govern.
14.    Modifications and Waiver. Except as provided in Section 10 with respect
to changes in the FBCA that broaden the right of the Indemnitee to be
indemnified by the Company and Section 15 which provides for the Indemnitee to
be afforded the benefit of a more favorable term or terms included in other
indemnification agreements, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, or shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.
15.    More Favorable Indemnification Agreements. In the event the Company or
any of its subsidiaries enters into an indemnification agreement with another
director or executive officer of the Company or any of its subsidiaries or
affiliates containing a term or terms more favorable to the Indemnitee than the
terms contained herein, the Indemnitee shall be afforded the benefit of such
more favorable term or terms and such more favorable term or terms shall be
deemed incorporated by reference herein as if set forth in full herein.
 
16.    Subrogation. In the event of any payment to or on behalf of the
Indemnitee under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of contribution or recovery of the
Indemnitee against other persons, and the Indemnitee shall execute all papers
reasonably required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents reasonably
necessary to enable the Company effectively to bring suit to enforce such
rights.
17.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding to the extent
the Indemnitee has otherwise actually received payment (whether under any
statute, insurance policy, any provision of the By-laws, any provision of the
Articles, vote of shareholders or directors (or a committee of directors),
determination of Independent Counsel, other agreement or otherwise) of the
specific amounts otherwise indemnifiable hereunder. The Company’s obligation of
indemnification or Expense Advance hereunder to the Indemnitee who is or was
serving at the request of the Company as a director, officer, trustee, partner,
managing member, fiduciary, Board of Directors’ committee member, employee,
agent or other representative of any other Person shall be reduced by any amount
the Indemnitee has actually received as indemnification or advancement of
Expenses from such Person.
18.    Notification and Defense of Proceedings.
(a)    As soon as reasonably practicable after receipt by the Indemnitee of
notice that he or she is a party to or a participant (as a witness or otherwise)
in any Proceeding or of any other matter in respect of which the Indemnitee
intends to seek indemnification or Expense Advance hereunder, the Indemnitee
shall provide to the Secretary, the General Counsel or the Chairman of the Board
of the Company written notice thereof, including, to the extent reasonably
available to the Indemnitee, the nature of, and the facts underlying, such
Proceeding or matter and such other documentation and information as is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Without limiting the generality of the foregoing,
the Indemnitee agrees to promptly notify


10



--------------------------------------------------------------------------------




the Company in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information, or other
documents relating to any Proceeding or matter which may be subject to
indemnification hereunder. The omission by the Indemnitee to so notify the
Company as provided in this subsection will not relieve the Company from any
liability which it may have to the Indemnitee hereunder or otherwise unless the
interests of the Company are actually and materially prejudiced by such
omission.
(b)    The Company shall be entitled, at its option and expense, either to
participate in the defense of any Proceeding relating to an Indemnifiable Event
or, upon written notice to the Indemnitee, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnitee and after delivery of such
notice, the Company shall not be liable to the Indemnitee under this Agreement
for any fees or expenses of counsel subsequently incurred by the Indemnitee with
respect to such Proceeding; provided that (i) the Indemnitee shall have the
right to retain separate counsel in respect of such Proceeding at the
Indemnitee’s expense or, if previously authorized in writing by the Company, at
the Company’s expense, and (ii) if the Indemnitee believes, after consultation
with counsel selected by the Indemnitee, that (A) the use of counsel chosen by
the Company to represent the Indemnitee would present such counsel with an
actual or potential conflict of interest, (B) the named parties in any such
Proceeding (including any impleaded parties) include the Company or any
subsidiary of the Company and the Indemnitee, and the Indemnitee reasonably
concludes that there may be one or more legal defenses available to him or her
that are different from or in addition to those available to the Company or any
subsidiary of the Company, or (C) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then the Indemnitee shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Proceeding) at the Company’s expense.
(c)    The Company shall not be liable to the Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding relating to an
Indemnifiable Event effected without the Company’s prior written consent and the
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Proceeding relating to an Indemnifiable Event which the
Indemnitee is or has been threatened to be made a party or has otherwise been a
participant in such Proceeding, including, but not limited to, as a witness,
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on all
claims that are the subject matter of such Proceeding; provided, however that
neither the Company nor the Indemnitee shall unreasonably withhold its or his or
her consent to any proposed settlement; and provided that, notwithstanding
anything to the contrary contained herein, the Indemnitee may withhold consent
to any settlement or compromise which (i) includes an admission of fault on the
part of the Indemnitee, (ii) permanently or temporarily bars the Indemnitee from
serving as a director or officer of a public company, (iii) permanently or
temporarily bars the Indemnitee from engaging in any professional occupation or
business activity, or (iv) does not include, as an unconditional term thereof,
the full release of the Indemnitee from all liability in respect of the
Proceeding, which release shall be in form and substance reasonably satisfactory
to the Indemnitee.
19.    Contribution.
(a)    Whether or not the indemnification provided in Section 2 of this
Agreement is available, in respect of any Proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in the Proceeding that
is the basis for the Proceeding), the Company shall pay, in the first instance,
the entire amount of any judgment or settlement of such Proceeding without
requiring the Indemnitee to contribute to such payment and the Company hereby
waives and relinquishes any right of contribution it may have against the
Indemnitee. The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with the Indemnitee (or would be if joined
in the Proceeding that is the basis for the Proceeding) unless such settlement
provides for a full and final release of all claims asserted against the
Indemnitee, which release shall be in form and substance reasonably satisfactory
to the Indemnitee.
(b)    Without diminishing or impairing the obligations of the Company set forth
in Section 19(a), if, for any reason, the Indemnitee shall elect or be required
to pay all or any portion of any judgment or settlement relating to any
Proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such Proceeding), the Company shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by the
Indemnitee in proportion to the relative


11



--------------------------------------------------------------------------------




benefits received by the Company and all officers, directors or employees of the
Company other than the Indemnitee who are jointly liable with the Indemnitee (or
would be if joined in such Proceeding), on the one hand, and the Indemnitee, on
the other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to applicable law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than the Indemnitee who are jointly liable with
the Indemnitee (or would be if joined in such action, suit or proceeding), on
the one hand, and the Indemnitee, on the other hand, in connection with the
events that resulted in such expenses, judgments, fines or settlement amounts,
as well as any other equitable considerations which applicable law may require
to be considered. The relative fault of the Company and all officers, directors
or employees of the Company other than the Indemnitee who are jointly liable
with the Indemnitee (or would be if joined in such Proceeding), on the one hand,
and the Indemnitee, on the other hand, shall be determined by reference to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary, and the degree to which their conduct is active or
passive.
(c)    The Company hereby agrees to fully indemnify and hold the Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company other than the Indemnitee who may be
jointly liable with the Indemnitee.
20.    Services of the Indemnitee. This Agreement shall not be deemed to
constitute an agreement of employment between the Company or any of its
affiliates and any Indemnitee nor shall it impose any obligation on the
Indemnitee or the Company or any of its affiliates to continue the Indemnitee’s
service to the Company. The Indemnitee specifically acknowledges that the
Indemnitee’s employment with the Company or any of its affiliates is at will,
and that the Indemnitee may be discharged at any time for any reason, with or
without cause, and with or without severance compensation, except as may be
otherwise provided in a written employment or similar agreement between the
Indemnitee and the Company or any of its affiliates or other applicable formal
severance policies duly adopted by the Board of Directors or other employer of
the Indemnitee. The Indemnitee, if a member of the Board of Directors, hereby
agrees to serve or continue to serve as a director of the Company, for so long
as the Indemnitee is duly elected or appointed or until the Indemnitee tenders
his or her resignation or is removed in accordance with the Articles, the
By-laws and applicable law.
21.    Binding Effect, Successors. This Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of applicable law) and (b) binding on and shall inure to the benefit
of the personal and legal representatives, spouses, heirs, executors and
administrators of the Indemnitee. This Agreement shall continue in effect for
the benefit of the Indemnitee and such personal and legal representatives,
assigns, spouses, heirs, executors and administrators regardless of whether the
Indemnitee continues to serve as an officer, director or other representative or
agent of the Company or any other Person at the request of the Company. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
significant portion, of the business and/or assets of the Company and/or its
subsidiaries, by written agreement in form and substance reasonably satisfactory
to the Indemnitee, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. Except as otherwise provided in
this Section 21, neither this Agreement nor any duties or responsibilities
pursuant hereto may be assigned by the Company to any other Person without the
express prior written consent of the Indemnitee.
22.    Entire Agreement. This Agreement constitute the entire agreement between
the parties hereto with respect to the matters covered hereby, and any other
prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement, including, but not limited to, any previous forms of director’s and
officer’s indemnification agreements adopted by the Board of Directors and/or
entered into by the Company with the Indemnitee; provided, however, that this
Agreement is supplemental to and in furtherance of the rights provided to, or
for the benefit of, the Indemnitee, by the Articles, the By-laws, the FBCA, any
other applicable law and any insurance policy where the Indemnitee is an insured
thereunder, and shall not be deemed a substitute therefor, and does not diminish
or abrogate any rights of the Indemnitee thereunder.


12



--------------------------------------------------------------------------------




23.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable by any court of competent
jurisdiction for any reason whatsoever, (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby
and shall remain enforceable to the fullest extent permitted by applicable law,
and (ii) to the fullest extent possible, the provisions of this Agreement
(including all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable) shall be construed or
deemed reformed so as to give the maximum effect to the intent of the parties
hereto manifested by the provision held invalid, illegal or unenforceable and to
give the maximum effect to the unaffected terms of this Agreement.
24.    Specific Performance. The Company and the Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable
and difficult to prove, and further agree that such breach may cause the
Indemnitee irreparable harm. Accordingly, the parties hereto agree that the
Indemnitee may enforce this Agreement by seeking injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that, by seeking injunctive relief and/or specific
performance, the Indemnitee shall not be precluded from seeking or obtaining any
other relief to which the Indemnitee may be entitled. The Company and the
Indemnitee further agree that the Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of the Indemnitee by the court, and the Company hereby waives any such
requirement of such a bond or undertaking.


25.    Notices. All notices, requests, demands, consents and other
communications hereunder to any party shall be in writing and either delivered
in person or sent by U.S. mail, overnight courier or by e-mail or other
electronic transmission, addressed to such party at the address set forth below
or such other address as may hereafter be designated on the signature pages of
this Agreement or in writing by such party to the other parties, and shall be
effective only upon receipt by such party:
 
 
(a)
If to the Company, to:

Raymond James Financial, Inc.
800 Carillon Parkway
St. Petersburg, FL 33716
Attention: Jonathan N. Santelli
Executive Vice President – General Counsel and Secretary
Fax: 866-208-0522
E-mail: Jonathan.Santelli@Raymondjames.com
 
 
(b)
If to the Indemnitee, to the address set forth on Annex B hereto.

26.    Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Delivery of an executed
counterpart’s signature page of this Agreement, by facsimile, electronic mail in
portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, has the
same effect as delivery of an executed original of this Agreement for all
purposes. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
27.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.


13



--------------------------------------------------------------------------------




28.    Conflict With Governing Documents. To the fullest extent permitted by the
FBCA and other applicable law, in the event of a conflict between the terms of
this Agreement and the terms of the Articles or the By-laws, the terms of this
Agreement shall govern and prevail.
29.    Cooperation and Intent. The Company shall cooperate in good faith with
the Indemnitee and use its reasonable best efforts to ensure that, to the
fullest extent permitted by the FBCA and other applicable law, the Articles, the
By-laws and the terms of this Agreement, the Indemnitee is indemnified and/or
reimbursed for Losses described herein and receives the Expense Advance.
30.    Noninterference. The Company shall not seek or agree to any order of any
court or other governmental authority that would prohibit, limit, or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting,
limiting, or otherwise interfering, with the performance of the Company’s
indemnification, advancement of Expenses or other obligations under this
Agreement.
31.    Validity of Agreement. The Company shall be precluded from asserting in
any Proceeding, including, without limitation, any action under Section 2(f)
above, that the provisions of this Agreement are not valid, binding or
enforceable or that there is insufficient consideration for this Agreement and
shall stipulate in any judicial proceeding that the Company is bound by all the
provisions of this Agreement.
32.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Florida, as
applied to contracts between residents of the State of Florida entered into and
to be performed entirely within such state without giving effect to the
principles of conflicts of choice of laws of the State of Florida or any other
jurisdiction that would require the application of the laws of another
jurisdiction.
33.    Consent to Jurisdiction. The Company and the Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought exclusively in a
state court of the State of Florida, and not in any other state or federal court
in the United States of America or any court in any other country, (ii) consent
to submit to the exclusive jurisdiction of such state court of the State of
Florida for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) waive any objection to the laying of venue of any
such action or proceeding in such state court of the State of Florida, and
(iv) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in such state court of the State of Florida has been brought
in an improper or inconvenient forum.


 


14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
 
 
 
RAYMOND JAMES FINANCIAL, INC.
 
 
 
 
By:
 
 
 
Name:
 
Jonathan N. Santelli
 
Title:
 
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
Name:











[Signature Page to Indemnification Agreement]










15

